Title: To John Adams from James McHenry, 29 May 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 29 May 1799

I do myself the honour to lay before you, several letters received by yesterdays mails vz. two of the 3d & 23rd. of March, and one of the 10th. of April. ulto. from Brigadier General Wilkinson; and one of the 9th of May inst. from Major General Pinckney.
The sketches of the coast and Country, and report on the death of Capn. Demlar, alluded to in General Wilkinsons letter, has not been received.
Mr. James Steret is the oldest Lieutenant in the 1st Regiment of Artillerists and Engineers, and succeeds by right of Seniority to the vacancy created by the death of Capn. Demlar. Is it your pleasure that I should consider Lt. Sterret  as the successor?
I have the honour to be with the greatest respect Sir / Your most obdt / & hble. Servt

James McHenry